ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                     Township of Jubilee v. State of Illinois, 2011 IL 111447




Caption in Supreme         THE TOWNSHIP OF JUBILEE, Appellee, v. THE STATE OF
Court:                     ILLINOIS et al. (The State of Illinois, Appellant).



Docket No.                 111447
Filed                      December 15, 2011


Held                       The State’s immunity from suit in circuit court did not apply in a
(Note: This syllabus       township’s quiet title action against it after the State responded with its
constitutes no part of     own quiet title action; and there was no lack of jurisdiction for a summary
the opinion of the court   judgment subsequently entered against it.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Third District; heard in that
Review                     court on appeal from the Circuit Court of Peoria County, the Hon. Stuart
                           P. Borden, Judge, presiding



Judgment                   Affirmed.
Counsel on                Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro,
Appeal                    Solicitor General, and Paul Berks, Assistant Attorney General, of
                          Chicago, of counsel), for appellant.

                          Daniel M. Cordis, of Cordis & Cordis, of Princeville, for appellee.


Justices                  JUSTICE KARMEIER delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Burke,
                          and Theis concurred in the judgment and opinion.



                                             OPINION

¶1        The issue in this case is whether the circuit court had jurisdiction to enter summary
      judgment in favor of the Township of Jubilee and against the State of Illinois (State) in an
      action to quiet title. For the reasons that follow, we hold that it did. We therefore affirm the
      judgment of the appellate court (405 Ill. App. 3d 489), which affirmed the circuit court of
      Peoria County’s judgment.

¶2                                       BACKGROUND
¶3        The litigation before us is the result of a dispute over ownership of two parcels of
      property located in the Township of Jubilee. For purposes of this opinion, the two parcels
      shall be referred to collectively as the “public square.” So far as we can tell, the property has
      never served as an actual public square. The name is derived from a survey and plat
      described later in this opinion.
¶4        The “public square” was originally part of a larger land acquisition made by Philander
      Chase in 1839.1 Chase bought the ground in order to establish a college there. The institution,
      Jubilee College, was incorporated under the laws of Illinois several years after it was
      founded. When Chase died in 1852, he bequeathed the land to the college’s trustees.
¶5        In May of 1860, the Reverend Samuel Chase, Philander Chase’s cousin and vice
      president of Jubilee College, certified a plat and survey labeled the “Plan of Jubilee” and
      referred to as the “Town Plat of Jubilee.” Rev. Chase was authorized to do so on behalf of
      the college’s trustees, who were the record owners of the property. The plat and survey,
      which included the subject property and identified it as “the public square,” were duly
      recorded in the recorder of deeds office of Peoria County. The portion of the plat and survey
      containing the “public square” complied with the legal requirements then in effect for a


              1
              Philander Chase was the first Episcopal Bishop of Illinois. He is perhaps best known as the
      founder of Kenyon College.

                                                 -2-
       statutory dedication. The dedication of the “public square” was impliedly accepted by the
       Township and fee simple vested in the public.
¶6         The college closed not long after the plat and survey were recorded. Eventually, in 1926,
       an action was brought by the State for dissolution of the Jubilee College corporation. That
       action was successful. The corporation was formally dissolved, and the college’s charter was
       declared null and void.
¶7         Approximately five years following the college’s dissolution, the chancery court of
       Peoria County held that as a result of the dissolution, ownership of the property previously
       owned by Philander Chase and bequeathed to the “Trustees of Jubilee College” should revert
       to Philander Chase’s heirs. The court appointed three commissioners to “fairly and
       impartially” partition the land among those heirs or, in the alternative, to have it appraised
       for sale.
¶8         Various tracts of the former Jubilee College property were sold at auction in 1931. An
       individual named George Zeller was the high bidder. After obtaining title to the property,
       Zeller conveyed certain portions of it to the Boy Scouts of America and other portions to
       Saint Paul’s Parish of the Protestant Episcopal Church of Peoria. The property was, in turn,
       deeded to the State. From the record before us, it appears that neither the 1931 sale nor the
       subsequent conveyances included or purported to include the “public square.”
¶9         The portion of the former Jubilee College property deeded to the State became a state
       historic site. In 1986, the State converted the property to a state park. Although the “public
       square” was not included in the property deeded to the State, the record indicates that the
       State erected a sign on a portion of the “public square” describing it as a “state park or state
       historic site.” State employees performed maintenance on that sign for more than two
       decades and mowed the lawn on the “public square.” In addition, the State allowed other
       individuals to plant and care for a prairie area on the premises.
¶ 10       The “public square” originally covered an area measuring 2.52 acres. A county road now
       cuts through the land, dividing it into two smaller parcels. The larger of the two parcels
       covers 1.6 acres and has been given the parcel identification number 07-25-302-001. The
       smaller parcel, whose parcel identification number is 07-25-303-001, is approximately 0.127
       acres in size.
¶ 11       In 1997, the trustees of the Township of Jubilee approved a resolution authorizing the
       Township’s attorney to bring an action to quiet title to the “public square” and to take such
       further action as might be necessary to sell the property. Eventually, in September of 2003,
       such an action was filed. Styled a “complaint for declaratory judgment and to quiet title,” the
       Township’s pleading named as defendants the State of Illinois, the County of Peoria, the
       trustees of Jubilee College, unknown owners and nonrecord claimants.
¶ 12       When no response was filed by or on behalf of the trustees of Jubilee College, the
       unknown owners or the nonrecord claimants, the Township successfully moved for entry of
       a default judgment as to those parties. The State then moved to dismiss the Township’s
       complaint against it pursuant to section 2-619(a)(1) of the Code of Civil Procedure (735
       ILCS 5/2-619(a)(1) (West 2002)). As grounds for its motion, the State argued that under the
       State Lawsuit Immunity Act (Immunity Act) (745 ILCS 5/0.01 et seq. (West 2002)) and the

                                                 -3-
       Court of Claims Act (Claims Act) (705 ILCS 505/1 et seq. (West 2002)) the circuit court had
       no jurisdiction to consider the Township’s action for declaratory judgment and to quiet title
       as it pertained to the State. In the State’s view, exclusive jurisdiction to consider the
       Township’s property claims with respect to the State lay in the Court of Claims.
¶ 13        By order dated March 16, 2004, the circuit court denied the State’s motion to dismiss and
       granted the State additional time to file its answer. Instead of submitting an answer, however,
       the State filed a document it labeled “counter-complaint,” but later sometimes referred to
       simply as a “complaint.” That pleading did not respond to the allegations of the Township’s
       complaint. Rather, it was structured as a separate action to quiet title. It averred that the
       Township did not hold title to the land known as the “public square,” that the State was “the
       owner in fee simple” of the subject property, that the State claimed title as “Successor
       Trustee to Jubilee College as identified by the Plat of 1860,” and that the Township’s claim
       should be deemed a cloud on the State’s title.
¶ 14        Time passed. No further action was taken in the case for more than three years.
       Eventually, in January of 2008, the State did answer the Township’s complaint. Then more
       time passed. In October of 2009, the State filed a motion for summary judgment. After noting
       that both the Township and the State “had filed Complaints for Quiet Title as to the portion
       of the area known as the Public Square of the Town of Jubilee,” the State argued that it
       “should be granted its Complaint for Quiet Title” on the following grounds: (1) that the
       Township has no legal authority to hold title to property dedicated for the purpose of creating
       another town, (2) the Township’s “acceptance of the dedication appears to be an attempt to
       claim property it was never entitled to possess and should be considered a claim by color of
       title,” and (3) the Township “is a subagency of the State and cannot have a superior title to
       land dedicated to the public.” In the alternative, the State argued that it had “continuously,
       adversely possessed and maintained the property for over twenty years to the exclusion of
       the Township and the Township’s action is barred by the doctrine of laches.”
¶ 15        Shortly after the State moved for summary judgment on its quiet title action, the
       Township moved for summary judgment in its favor on its action for declaratory judgment
       and to quiet title and for summary judgment against the State on the State’s quiet title action.
       In support of its motion, the Township argued that under the law in effect in 1860, the plat
       certified by Rev. Chase and filed with the recorder of deeds operated as a statutory dedication
       of the “public square” property which transferred title in fee simple to the Township. Though
       the plat referred to the Town of Jubilee rather than the Township of Jubilee, the Township
       argued that at the time the plat was created, the terms “town” and “township” were
       commonly used interchangeably and that the grantor’s intent was to dedicate the “public
       square” to the Township. The Township further asserted that it had accepted the dedication
       “by implication from its acts of assuming control over and exercising jurisdiction over the
       PUBLIC SQUARE and held itself out as the owner of such real estate for approximately 150
       years.”
¶ 16        The Township countered the State’s claim of adverse possession by submitting evidence
       that in August of 1978, before the State had erected its sign on the “public square,” a park
       ranger had appeared before the Township trustees, on behalf of the State, to ask permission
       to put up the sign and that, by a vote of the trustees, permission had been granted. The

                                                 -4-
       Township further noted that within 20 years after granting permission to the State, the
       Township trustees had given authority for action to be taken to obtain a quitclaim deed to the
       property.
¶ 17       In response to the Township’s separate motion for summary judgment, and in further
       support of its own motion for summary judgment, the State disputed the Township’s claim
       that the property had been properly dedicated to the Township, it challenged the competence
       and significance of the evidence purporting to show that the Township had granted
       permission to the State to use the property, and it reiterated its claim that it had acquired the
       property through adverse possession. At no time did the State suggest, directly or indirectly,
       that the circuit court lacked jurisdiction to grant the relief it requested.
¶ 18       The day after the State filed its response, the Township filed a response of its own. That
       response asserted various legal and factual challenges to the State’s contentions. Shortly
       thereafter, the circuit court entered an order granting summary judgment in favor of the
       Township and against the State and quieting title to the two parcels comprising the “public
       square” in the Township, “free of the claims of all Defendants.”
¶ 19       The State appealed. It asserted that the judgment against it could not stand because the
       circuit court lacked jurisdiction over it. The State further argued, in the alternative, that the
       circuit court’s judgment was wrong on the merits and should be reversed. The appellate court
       rejected both arguments and affirmed the judgment of the circuit court. 405 Ill. App. 3d 489.
       The matter is now before us after we allowed the State’s petition for leave to appeal. Ill. S.
       Ct. R. 315(a) (eff. Feb. 26, 2010).

¶ 20                                          ANALYSIS
¶ 21        In our court, the State does not contend that the lower courts’ judgments are incorrect on
       the merits. Its argument is simply that, under the doctrine of sovereign immunity, the circuit
       court lacked jurisdiction to enter summary judgment against it with respect to the property
       dispute between it and the Township. In the State’s view, nothing it did in the course of the
       trial court proceedings constituted a waiver of its sovereign immunity and, as a result, the
       only permissible forum for litigating the property dispute with the Township is the Court of
       Claims.
¶ 22        The doctrine of sovereign immunity “protects the State from interference in its
       performance of the functions of government and preserves its control over State coffers.”
       (Internal quotation marks omitted.) State Building Venture v. O’Donnell, 239 Ill. 2d 151, 159
       (2010). The Illinois Constitution of 1970 abolished sovereign immunity “[e]xcept as the
       General Assembly may provide by law.” Ill. Const. 1970, art. XIII, § 4. Pursuant to this
       constitutional authorization, the General Assembly subsequently reestablished sovereign
       immunity by enacting the State Lawsuit Immunity Act, which provides that “the State of
       Illinois shall not be named a defendant or party in any court,” except as provided in the Court
       of Claims Act (705 ILCS 505/1 et seq. (West 2008)) and in several other statutes not
       pertinent here. 745 ILCS 5/1 (West 2008). The Court of Claims Act, in turn, established the
       Court of Claims as the exclusive forum for litigants to pursue claims against the State. 705
       ILCS 505/8 (West 2008).

                                                 -5-
¶ 23        Whether the circuit and appellate courts ruled correctly in the case before us turns on the
       construction of these statutes and presents a question of law, which we review de novo. State
       Building Venture v. O’Donnell, 239 Ill. 2d at 160. De novo review is also appropriate
       because the ruling by the circuit court which gave rise to this appeal involved the grant of
       summary judgment. Millennium Park Joint Venture, LLC v. Houlihan, 241 Ill. 2d 281, 309
       (2010).
¶ 24        In Sass v. Kramer, 72 Ill. 485 (1978), our court considered the statutory and
       constitutional provisions just described in the specific context of a quiet title action involving
       the State. Although the quiet title action in Sass was nominally directed against the Secretary
       of the Department of Transportation, it did not involve a situation where a State officer had
       acted illegally or under authority he or she did not possess. In the court’s view, the litigation
       “clearly affect[ed] property of the State” and the real party in interest was the State, not the
       individual State official named as the defendant. Id. at 492. Because the action was, in fact,
       an action against the State itself, we reasoned that under the foregoing statutory and
       constitutional provisions, it could not be maintained “in any court except as provided in the
       Court of Claims Act” and that nothing in the Court of Claims Act permitted the action to be
       brought “in any of the courts provided for under article VI of the Constitution of 1970” (Ill.
       Const. 1970, art. VI). Id. at 492-93. We therefore reversed the judgment of the circuit court,
       which had exercised jurisdiction over the case and entered judgment quieting title in the
       plaintiff, extinguished any rights of the State to the disputed property, and issued a writ of
       possession in favor of the plaintiff. Id. at 488, 493.
¶ 25        Sass v. Kramer’s holding that a circuit court lacks jurisdiction to hear quiet title actions
       brought against the State has not been questioned by the parties to this proceeding. We note,
       moreover, that where a litigant attempts to initiate an action against the State in circuit court,
       efforts by legal counsel for the State to defend itself against that action will not result in a
       waiver or forfeiture of the State’s statutory immunity. That is so because only the legislature
       itself can determine where and when claims against the State will be allowed. People ex rel.
       Manning v. Nickerson, 184 Ill. 2d 245, 249 (1998). As a result, when the State is named a
       defendant or party in a proceeding in contravention of the State Lawsuit Immunity Act (745
       ILCS 5/1 (West 2008)), counsel for the State may elect to answer the complaint, engage in
       discovery, and undertake whatever other defensive measures are permitted by the rules and
       statutes governing civil practice without jeopardizing the State’s claim of sovereign
       immunity. See Watson v. St. Annes Hospital, 68 Ill. App. 3d 1048, 1051 (1979). Such
       defensive measures are a valid means for protecting the State’s interests until the issue of
       sovereign immunity is finally resolved, and they insure that any other defenses the State may
       have are preserved in the event its claim of sovereign immunity is ultimately rejected.
¶ 26        In light of the foregoing principles, the Township’s request to quiet title to the disputed
       realty with respect to any claim of ownership by the State of Illinois should not have been
       initiated in the circuit court. Proceeding in the circuit court was entirely appropriate with
       respect to the County of Peoria and all of the other defendants. No one disputes that the
       Court of Claims lacked jurisdiction as to them. With respect to the claims against the State,
       however, the Court of Claims provided the only potential forum under Illinois law.
¶ 27        Had the State merely moved to dismiss the Township’s action, answered its complaint,

                                                  -6-
       or otherwise engaged in the kind of responsive litigation measures defendants undertake to
       defeat claims against them, resolution of this case would be straightforward. Any judgment
       entered by the circuit court against the State on the Township’s claims would be fatally
       infirm for lack of jurisdiction and could not stand. As the appellate court in this case
       correctly recognized, however, the State did not merely defend against the Township’s cause
       of action. See 405 Ill. App. 3d at 495. Rather, it filed its own complaint to quiet title, alleging
       that the Township did not hold title to the land known as the “public square,” that the State
       was “the owner in fee simple” of the subject property, that the State claimed title as
       “Successor Trustee to Jubilee College as identified by the Plat of 1860,” and that the
       Township’s claim should be deemed a cloud on the State’s title. Such a claim was something
       the State had the right to file and the court had jurisdiction to consider.
¶ 28       By its terms, the State Lawsuit Immunity Act (745 ILCS 5/1 (West 2008)) only prevents
       the State from being named a defendant or party in court proceedings. It does not limit the
       authority of the State to seek redress in the circuit court by filing a complaint of its own.
       Indeed, when the State wishes to obtain redress with respect to a property dispute such as the
       one before us, the courts are the only forum available to it. The State cannot press its claim
       in the Court of Claims because, except in cases where the State is seeking recoupment from
       a claimant under the Court of Claims Act (see 705 ILCS 505/8(e) (West 2008)), a
       circumstance not relevant here, that body is authorized by law only to consider claims
       against the State.
¶ 29       The State argues that the circuit court’s judgment against it cannot be sustained unless
       we agree that it waived its sovereign immunity, a conclusion which, it argues, would be
       incompatible with the principle that sovereign immunity may not be waived except by the
       legislature. What this argument fails to appreciate is that the reason the State was subject to
       the jurisdiction of the circuit court was not because it waived its immunity. It was because
       the State elected to affirmatively invoke the circuit court’s jurisdiction in aid of its claim. As
       we have just indicated, that is something it had every right to do and was, in fact, required
       to do if it wished to prosecute its own action to quiet title. The various decisions cited by the
       State regarding waiver of sovereign immunity are therefore of no relevance.
¶ 30       The State further argues that filing its own complaint was necessary as a defensive
       measure because, if it had not done so, its right to assert ownership of the public square
       would have been precluded by the doctrine of res judicata. This is incorrect under the law.
       Filing the complaint did not serve to guard the State against future res judicata problems. To
       the contrary, it was only by filing its own complaint that the State triggered application of the
       doctrine. Had the State simply defended against the cause of action asserted by the
       Township, the jurisdictional impediment to the Township’s action would have rendered any
       judgment entered by the circuit court void and unenforceable. A judgment which is null and
       void for lack of jurisdiction may not be used as the basis for application of the doctrine of
       res judicata. People v. Kidd, 398 Ill. 405, 410 (1947).
¶ 31       We therefore agree with the appellate court that the circuit court had jurisdiction to
       consider the State’s claim and determine the parties’ property rights with respect to the
       “public square.” That the State elected to file its request to quiet title in the same proceeding
       as the one initiated by the Township rather than by filing a separate action does not alter that

                                                  -7-
       conclusion. While the Township’s complaint should have been dismissed as to the State
       earlier in the proceeding, such a dismissal would not have terminated the litigation. The
       default judgment entered by the court shortly before the State filed its motion to dismiss
       pertained only to the trustees of Jubilee College and the unknown owners and nonrecord
       claimants. It did not affect the claims with respect to the County of Peoria. At the time the
       State filed its own complaint to quiet title to the subject property, the litigation therefore
       remained pending.
¶ 32       Had the State filed its quiet title action separately, that action could have been
       consolidated with the Township’s still pending litigation. See 735 ILCS 5/2-1006 (West
       2008). Alternatively, the State could have pressed its claim here by formally moving to
       intervene in the Township’s action pursuant to section 2-408 of the Code of Civil Procedure
       (735 ILCS 5/2-408 (West 2008)). Once either of those things occurred, the Township could
       then have asserted its competing claims to the property against the State without the need to
       resort to the Court of Claims. See People ex rel. Manning v. Nickerson, 184 Ill. 2d 245, 249-
       50 (1998). Under either scenario, the litigation would therefore be left in the same posture
       it was in when the circuit court rendered its judgment here. Under either scenario, there
       would be no question as to the circuit court’s jurisdiction to enter that judgment.
¶ 33       Under these circumstances, the only way the State can prevail on this appeal is if there
       is something about the particular procedural mechanism invoked by the State to press its
       claim here which should yield a different result. Is it dispositive, in other words, that the
       State initially styled its request for relief as a “counter-complaint,” that it did not formally
       move for leave to intervene, or that it filed its complaint under the same docket number as
       the Township’s cause of action rather than in a separate proceeding? We think not.
¶ 34       Formality is important in some contexts, but pleadings are to be liberally construed with
       a view toward doing substantial justice between the parties (735 ILCS 5/2-603(c) (West
       2008)), and Illinois courts have not hesitated to characterize pleadings by their content rather
       than by their title. Thus, for example, in a case where a purported counterclaim against a
       codefendant was not filed until after the original plaintiff’s underlying claim was settled and
       the cause of action dismissed with prejudice, our appellate court held that the circuit court
       should have permitted the pleading to be treated as a complaint against the former
       codefendant and allowed the claim to proceed because, had it been filed as a complaint under
       a separate docket number to begin with, it would have been proper. In the court’s view,
       barring the action because it was wrongly captioned would not provide substantial justice
       between the parties. Nelson v. Biegel, 118 Ill. App. 3d 592, 594 (1983). The same can be said
       of this case as well.
¶ 35       In addition, it is axiomatic that in matters of statutory construction, we cannot allow
       formality to trump substance where the result would be contrary to the purposes for which
       the statute was enacted and lead to consequences which the legislature could not have
       intended. See In re Lieberman, 201 Ill. 2d 300, 319 (2002). The purpose of the statutory
       provisions establishing sovereign immunity is to protect the State from interference with the
       performance of governmental functions and to preserve and to protect State funds. People
       ex rel. Manning v. Nickerson, 184 Ill. 2d at 248. As described earlier in this opinion, those
       concerns are simply not present where, as here, the State itself elects to affirmatively invoke

                                                 -8-
       the jurisdiction of the circuit court in aid of its own cause of action.
¶ 36       Finally, we must observe that if the State’s motion for summary judgment had been
       successful and judgment had been entered in its favor on its quiet title action, the State would
       surely not be questioning the jurisdictional soundness of the circuit court’s judgment. We are
       here today only because the State lost. If we accepted the State’s jurisdictional argument and
       reversed the judgments of the lower courts, the State could return to circuit court as soon as
       our mandate issued and file a new quiet title action identical in every way–save the
       caption–to the pleading it filed here in an effort to obtain a better outcome. More than eight
       years of litigation would be erased by a procedural technicality whose observance would
       serve no purpose other than to give the State a second bite of the apple. Courts are obliged
       to construe statutes to avoid absurd, unreasonable, or unjust results. Roselle Police Pension
       Board v. Village of Roselle, 232 Ill. 2d 546, 558-59 (2009). The outcome advocated by the
       State would be incompatible with that obligation.

¶ 37                                        CONCLUSION
¶ 38       For the foregoing reasons, we hold that the appellate court did not err when it determined
       that the circuit court had jurisdiction to enter judgment in favor of the Township and against
       the State in this litigation. The appellate court’s judgment, which affirmed the judgment of
       the circuit court, is therefore affirmed.

¶ 39      Affirmed.




                                                 -9-